Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10593777 (777). Although the claims at issue are not identical, they are not patentably distinct from each other because regarding claim 1, (777) recites a semiconductor device comprising: a bottom electrode (first conductive layer, claim 1); a dielectric layer formed on the bottom electrode, and  5including a high-k material; a top electrode formed on the dielectric layer; and an interface control layer formed between the dielectric layer and the top electrode, wherein the interface control layer includes a dopant-containing layer, a high bandgap layer and a high work 10function layer that are sequentially stacked on top of one another, wherein the dopant-containing layer is formed between the dielectric layer and the top electrode, wherein the high bandgap layer is formed between the dopant-containing layer and the top electrode, and  15wherein the high work function layer is formed between the high bandgap layer and the top electrode (claim 3).
The recitation “a capacitor” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
  Regarding claim 2, (777) recites the high bandgap layer is thinner than the dopant-containing layer (claim 19). 

Regarding claim 4, (777) recites the high bandgap layer includes a material having a higher bandgap than the dopant- containing layer (claim5).
Regarding claim 55, (777) recites the high work function layer includes a conductive material having a higher work function than the top electrode (claim 3).  
Regarding claim 6, (777) recites the high bandgap layer 10includes an aluminum oxide or a silicon oxide (claim 5).  
Regarding claim 7, (777) recites the high work function layer includes a titanium aluminum nitride or a titanium silicon nitride (claim 5).  
Regarding claim 158, (777) recites the dopant-containing layer includes a titanium oxide (claim 12).  
Regarding claim 9, (777) recites the high-k material of the dielectric layer includes a zirconium oxide-based layer or a 20hafnium oxide-based layer (claim 18).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653.  The examiner can normally be reached on 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811